Case 4:15-cr-00161-ALM-KPJ Document 658 Filed 08/11/21 Page 1 of 2 PageID #: 2060




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   UNITED STATES OF AMERICA
                                                     §
                                                     §
   v.                                                §   CRIMINAL NO. 4:15-CR-161-ALM-KPJ
                                                     §
   JUSTIN JONES                                      §

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

         Pending before the Court is the Government’s request for revocation of Defendant’s

  supervised release. After the District Court referred the matter to this Court for a report and

  recommendation, the Court conducted a hearing on August 10, 2021, to determine whether

  Defendant violated his supervised release. Defendant was represented by Michelle Allen-McCoy.

  The Government was represented by Tracey Batson.

         On December 19, 2017, United States District Judge Amos L. Mazzant sentenced

  Defendant to a term of twelve (12) months’ imprisonment, three (3) years of supervised release,

  and a special assessment fee of $100. On May 23, 2019, the term of supervised release was

  revoked, and Defendant was sentenced to twenty-one (21) months’ imprisonment followed by

  twelve (12) months’ of supervised release.

         On April 1, 2021, the U.S. Probation Officer filed a Petition for Warrant or Summons for

  Offender under Supervision (the “Petition”) (Dkt. 646). The Petition asserts Defendant violated

  the following conditions of supervision: (1) Defendant must submit to substance abuse testing,

  under the guidance and direction of the U.S. Probation Office; and 2) Defendant must participate

  in a program of testing and treatment for substance abuse and follow the rules and regulations of

  that program until discharged.



                                                 1
    Case 4:15-cr-00161-ALM-KPJ Document 658 Filed 08/11/21 Page 2 of 2 PageID #: 2061




             The Petition asserts that Defendant violated these conditions because: (1) Defendant has

      not participated in the Random Drug Testing Program since his enrollment in the Program on

      March 5, 2021; and (2) Defendant failed to attend a substance abuse counseling intake at Texoma

      Counseling Associates on March 19, 2021 and March 26, 2021.

             At the August 10, 2021 hearing, Defendant entered a plea of true to allegations 1 and 2.

      See Dkt. 656. Defendant also consented to revocation of his supervised release and waived his

      right to appear before the District Judge. See Dkt. 657. The Court finds that Defendant has violated

      the terms of his supervised release, and thus, his supervised release should be revoked.

                                          RECOMMENDATION

             Pursuant to the Sentencing Reform Act of 1984, and having considered the arguments

      presented at the August 10, 2021 hearing, the Court recommends that Defendant be committed to

.     the custody of the Bureau of Prisons to be imprisoned for a term of twelve (12) months, to be

      served consecutively to any other sentence imposed, with no term of supervised release to follow.

      Additionally, the Court recommends Defendant be placed at a Federal Bureau of Prisons facility

      in El Reno, Oklahoma, if appropriate.

               So ORDERED and SIGNED this 11th day of August, 2021.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                       2
